Title: To James Madison from William Davy, 5 October 1805 (Abstract)
From: Davy, William
To: Madison, James


          § From William Davy. 5 October 1805, Germantown. “The Bearer Mr John Joseph Fraissinet is a Gentleman of such high Character, & Estimation, in the Opinion of a number of the most respectable Merchants of Philadelphia, that I may plead it as an Excuse for the liberty I take, of obliging him with this Line of Introduction to You. It is thought that he may render essential services to the Commerce of the United States if favoured with the Appointment of Consul at Martinique which he applies for, & is strongly recommended to, by a Document he will present to You.
          “I hope your Journey, has not incommoded Your good Lady. My whole Family unite, in best Wishes for her perfect Recovery, & in respectfull Remembrance.”
        